DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office Action based on the application filed 12/13/2021. Claims 21-40 are presented for examination and have been considered below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 25, 26, 28 and 32, 34, 35, 38 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vaccaro et al (US2013/0139015).
Claim 21: Vaccaro et al disclose an integrated circuit (IC) package comprising: a test access port (TAP) (e.g. items 420-423, fig. 4); a master integrated circuit (IC) die (e.g. item 410, fig. 4) comprising: a master Joint Test Action Group (JTAG) controller (e.g. item 340, fig. 3; ach circuit of fig. 4 comprises circuit 300 of fig. 3 – [0043]); and a master wrapper circuit (e.g. combination of items 360-372, fig. 3) coupled to the master JTAG controller, a return path (e.g. TDO of item 410) and a forwarding path (e.g. TDI of item 410), the master wrapper circuit configured to selectively couple the TAP to one of the return path and the master JTAG controller (e.g. multiplexer 372 selects inputs of item 370 or input of item 327-325 – [0027], [0029]-[0033]); and a first slave IC die (e.g. item 411) comprising: a first slave JTAG controller (e.g. item 340); and a first slave wrapper circuit (e.g. combination of items 360-372, fig. 3) coupled to the forwarding path and the return path, the first slave wrapper circuit configured to selectively couple a first output of the first slave wrapper circuit to one of a test data out (TDO) of the first slave JTAG controller and the return path based on a first control signal (e.g. multiplexer 372 selects inputs of item 370 or input of item 327-325 – [0027], [0029]-[0033]).

Claim 25: Vaccaro et al disclose the IC package of claim 21 further comprising: a second slave IC die comprising a second slave JTAG controller and a second slave wrapper circuit coupled to the forwarding path and the return path, wherein the second slave wrapper circuit is configured to selectively couple a first output of the second slave wrapper circuit to one of a TDO of the second slave JTAG controller and the return path based on the first control signal (e.g. fig. 4 shows multiple slave circuits connected in series). 

Claim 26: Vaccaro et al disclose the IC package of claim 25, wherein the master IC die, the first slave IC die, and the second slave IC die are serially connected to each other via the return path and the forwarding path (e.g. see fig. 4).

Claim 28: Vaccaro et al disclose an integrated circuit (IC) die comprising: a first slave Joint Test Access Group (JTAG) controller (e.g. Tap1, fig. 4 & item 340, fig. 3 ); and a first slave wrapper circuit (e.g. combination of items 360-372, fig. 3, each circuit of fig. 4 comprises circuit 300 of fig. 3 – [0043]) configured to selectively couple a first output (e.g. item 324, fig. 3) of the first slave wrapper circuit to one of a test data output (TDO) of the first slave JTAG controller and a return path of an IC package (e.g. multiplexer 372 selects inputs of item 370 or input of item 327-325 – [0027], [0029]-[0033]) based on a first control signal (e.g. item 346 – [0031]-[0032]), wherein the first slave wrapper circuit is configured to be coupled to a master wrapper circuit of a master IC die of the IC package via a forwarding path and the return path of the IC package (e.g. [0041]-[0043], fig.  4 shows that the output of each slave is looped back to the master circuit 410).

Claim 32: Vaccaro et al disclose the IC die of claim 28, wherein the first slave wrapper circuit is further configured to be coupled a second wrapper circuit of a second slave IC die (e.g. fig. 4 shows multiple slave circuits, 411-413, and each comprising the wrapper of fig. 3). Claim 34: Vaccaro et al disclose a method of testing an integrated circuit (IC) package, the method comprising: coupling, via a master wrapper circuit (e.g. items 360-372, fig. 3) of a master IC die (e.g. TAP 0, fig. 4 - each circuit of fi. 4 comprises circuit 300 of fig. 3- [0043]) of the IC package, a test data output (TDO) of a master Joint Test Action Group (JTAG) controller of the master IC die to a forwarding path of the IC package (e.g. TDO of item 410); coupling, via the master wrapper circuit, a TDO (e.g. items 327-325, fig. 3) of a test access point (TAP) of the IC package to a return path of the IC package; coupling, via a first slave wrapper circuit of a first slave IC die of the IC package each circuit of fi. 4 comprises circuit 300 of fig. 3, a TDO (e.g. output of item 340, fig. 3) of a first slave JTAG controller (e.g. item 340) of the first slave IC die to the forwarding path; and coupling, via the first slave wrapper circuit, the return path to the master wrapper circuit (e.g. [0023], fig.  4 shows that the output of each slave is looped back to the master circuit 410 – [0041]-[0043]).

Claim 35. Vaccaro et al disclose the method of claim 34, wherein the first slave wrapper circuit comprises a first demultiplexer configured to selectively couple the TDO of the first slave JTAG controller (e.g. item 340, fig. 3) to the forwarding path and the return path (e.g. item 324 & TDO of fig. 4) based on a first control signal (e.g. item 346).

Claim 38: Vaccaro et al disclose the method of claim 34 further comprising: coupling, via a second slave wrapper circuit of a second slave IC die of the IC package, a TDO of a second slave JTAG controller of the second slave IC die to the return path (e.g. fig. 4 shows multiple slave circuits connected in series). 

Claim 39: Vaccaro et al disclose the method of claim 38, wherein the master IC die, the first slave IC die, and the second slave IC die are serially connected to each other via the return path and the forwarding path (e.g. see fig. 4). 



Allowable Subject Matter
Claims 22-24, 27, 29-31, 33, 36, 37 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066. The examiner can normally be reached Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        9/1/2022